Name: 2014/394/EU: Council Decision of 23 June 2014 on the position to be adopted by the European Union within the Association Council set up by the Agreement establishing an Association between the European Union and its Member States, on the one part, and Central America, on the other part, as regards the adoption of decisions in the Association Council on the Rules of Procedure of the Association Council and those of the Association Committee, on the Rules of Procedure governing Dispute Settlement under Title X and the Code of Conduct for members of panels and mediators, on the List of Panellists and on the List of Trade and Sustainable Development Experts
 Type: Decision
 Subject Matter: international trade;  America;  politics and public safety;  European construction;  economic policy;  international affairs
 Date Published: 2014-06-26

 26.6.2014 EN Official Journal of the European Union L 186/75 COUNCIL DECISION of 23 June 2014 on the position to be adopted by the European Union within the Association Council set up by the Agreement establishing an Association between the European Union and its Member States, on the one part, and Central America, on the other part, as regards the adoption of decisions in the Association Council on the Rules of Procedure of the Association Council and those of the Association Committee, on the Rules of Procedure governing Dispute Settlement under Title X and the Code of Conduct for members of panels and mediators, on the List of Panellists and on the List of Trade and Sustainable Development Experts (2014/394/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 April 2007, the Council authorised the Commission to negotiate an Association Agreement on behalf of the European Union and its Member States with Central America. The negotiating directives were amended on 10 March 2010 to include Panama in the negotiation process. (2) The negotiations were concluded at the EU-Latin American and Caribbean Summit in Madrid in May 2010. (3) The Agreement establishing an Association between the European Union and its Member States, on the one part, and Central America, on the other part (1) (the Agreement) was initialled on 22 March 2011 and signed on 29 June 2012. (4) Pursuant to Article 353(4) of the Agreement, the Agreement has been provisionally applied since 1 August 2013 with Nicaragua, Honduras and Panama, since 1 October 2013 with El Salvador and Costa Rica and since 1 December 2013 with Guatemala. (5) Article 4 of the Agreement establishes an Association Council, which is to oversee the fulfilment of the objectives of the Agreement and supervise its implementation. (6) Article 6 of the Agreement stipulates that the Association Council is to have the power to take decisions in the cases provided for in this Agreement in order to attain the objectives of this Agreement. (7) Article 5(2) of the Agreement stipulates that the Association Council is to adopt its own Rules of Procedure. (8) Article 7(3) of the Agreement stipulates that the Association Council is to adopt the Rules of Procedure of the Association Committee. (9) Article 8(6) of the Agreement stipulates that the Association Council is to adopt the Rules of Procedure of the Subcommittees. (10) Article 297(2) stipulates that the Association Council is to endorse a list of seventeen experts with expertise in environmental law, international trade or the resolution of disputes arising under international agreements and a list of seventeen experts with expertise in labour law, international trade or the resolution of disputes arising under international agreements. (11) Article 325(1) stipulates that the Association Council is to establish a list of thirty six individuals who are willing and able to serve as panellists in the meaning of Title X of the Agreement on Dispute Settlement. (12) Article 328(1) stipulates that the Association Council is to adopt rules of procedure as well as a code of conduct, governing Dispute Settlement under Title X of the Agreement. (13) The Union should determine the position to be adopted as regards the adoption of the Rules of Procedure of the Association Council and those of the Association Committee, the Rules of Procedure governing Dispute Settlement under Title X of the Agreement and the Code of Conduct for members of panels and mediators, the list of panellists as well as the list of Trade and Sustainable Development experts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted by the European Union within the Association Council, set up by the Agreement establishing an Association between the European Union and its Member States, on the one part, and Central America, on the other part, as regards the adoption of the Rules of Procedure of the Association Council and those of the Association Committee, the Rules of Procedure governing Dispute Settlement under Title X and the Code of Conduct for members of panels and mediators, the list of panellists as well as the list of Trade and Sustainable Development experts shall be based on the draft decisions of the Association Council annexed to this Decision. Minor technical corrections to the draft Association Council decisions may be agreed to by the representatives of the Union in the Association Council without further decision of the Council. Article 2 After their adoption, the decisions of the Association Council shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 346, 15.12.2012, p. 3. DRAFT DECISION No 1/2014 OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL of ¦ 2014 adopting its Rules of Procedure and those of the Association Committee THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Union and its Member States, on the one part, and Central America, on the other, (the Agreement) and in particular Article 4, 5(2), 7(3) and 8(6), thereof, Whereas: (1) Pursuant to Article 353(4), Part IV of the Agreement concerning trade matters has been applied since 1 August 2013 with Nicaragua, Honduras and Panama, since 1 October 2013 with El Salvador and Costa Rica and since 1 December 2013 with Guatemala. (2) In order to contribute to the effective implementation of the Agreement, its institutional framework should be established as soon as possible. (3) Save as otherwise specified in the Agreement, it is for the Association Council to supervise the implementation of the Agreement and to establish its own rules of procedure as well as those of the Association Committee and Sub Committees, HAS ADOPTED THIS DECISION: Sole Article The Rules of Procedure of the Association Council and those of the Association Committee and the Sub-Committees, as set out in Annexes A and B respectively, are hereby adopted. This decision shall enter into force on the date of its adoption, Done at ¦, 2014. For the Association Council For the Republics of the CA Party For the EU Party ANNEX A Rules of Procedure of the Association Council Article 1 General provisions 1. The Association Council that is established in accordance with Article 4(1) of the Agreement establishing an Association between the European Union and its Member States, of the one hand, and Central America, of the other (Agreement) shall perform its duties as provided for in Article 4(2) of the Agreement and take responsibility for general implementation of the Agreement, as well as any other bilateral, multilateral or international question of common interest. 2. As provided for in Articles 5 and 345 of the Agreement, the Association Council shall be composed of representatives of the EU Party and representatives of each of the Republics of the CA Party, at ministerial level as appropriate and taking into consideration the specific issues to be addressed at any given session. Where appropriate and agreed by both parties, the Association Council shall meet at Head of State or Government level. 3. Pursuant to Article 345 of the Agreement, when the Association Council performs exclusively or principally the tasks conferred upon it in Part IV of the Agreement, it shall be composed of representatives of the EU Party and the Ministers of each of the Republics of the CA Party with responsibility for trade-related matters. 4. As provided for in Article 352(3) of the Agreement, the Republics of the CA Party shall act collectively in the decision making within the institutional framework of the Agreement; the adoption of decisions and recommendations shall require their consensus. 5. Reference to the Parties in these Rules of Procedure is in accordance with the definition provided for in Article 352 of the Agreement. Article 2 Chairmanship The Association Council shall be chaired alternately for periods of 12 months by the High Representative of the Union for Foreign Affairs and Security Policy and a representative at ministerial level of the CA Party. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. The Association Council shall meet regularly at a period not exceeding two years. Special sessions of the Association Council may be held if the Parties so agree, at the request of a Party. 2. Each session of the Association Council shall be held where appropriate and at a date agreed by the Parties. 3. The meetings of the Association Council shall be jointly convened by the Secretaries of the Association Council, in agreement with the Chair of the Association Council. 4. By way of exception, and if the Parties agree, the meetings of the Association Council may be held by technological means, such as video-conference. Article 4 Representation 1. The members of the Association Council may be represented if unable to attend. If a member wishes to be so represented, he or she must notify in writing to the Chair, of the name of his or her representative before the meeting at which he or she is to be so represented. 2. The representative of a member of the Association Council shall exercise all the rights of that member. Article 5 Delegations 1. The members of the Association Council may be accompanied by officials. Before each meeting, the Chairman shall be informed, through the Secretariat, of the intended composition of the delegation of each Party. 2. The Association Council may, by agreement between the Parties, invite non-members to attend its meetings as observers or in order to provide information on particular subjects. Article 6 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the CA Party shall act jointly as Secretaries of the Association Council. Article 7 Correspondence 1. Correspondence addressed to the Association Council shall be directed to the Secretary of either the EU Party or of the Republics of the CA Party, which in turn will inform the other Secretary. 2. The Secretariat shall ensure that correspondence is forwarded to the Chair and, where appropriate, circulated to the other members of the Association Council. 3. The Secretariat shall send the correspondence to the General Secretariat of the European Commission, the European External Action Service, the Permanent Representations of the Member States and to the General Secretariat of the Council of the European Union, as well as to the Embassies of the Republics of the CA Party established in Brussels, Belgium, with copy, as applicable, to the ministries responsible for foreign affairs or the ministries responsible for trade-related matters. 4. Communications from the Chair of the Association Council shall be sent to the addressees by the Secretariat and circulated, where appropriate, to the other members of the Association Council at the addresses indicated in the third paragraph. Article 8 Confidentiality 1. Unless otherwise decided, the meetings of the Association Council shall not be public. 2. When a Party submits to the Association Council information designated as confidential, the other Party shall treat that information in accordance with the procedure described in Article 336(2) of the Agreement. 3. Each Party may decide on the publication of the decisions and recommendations of the Association Council in its respective official publication. Article 9 Agendas for the meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be dispatched by the Secretaries of the Association Council to the addressees referred to in Article 7 not later than 15 calendar days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion in the agenda not later than 21 calendar days before the beginning of the meeting, save that such items shall not be written into the provisional agenda the supporting documentation for which has not been forwarded to the Secretaries not later than the date of dispatch of the agenda. 2. The agenda shall be adopted by the Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 3. The Chair may reduce, in consultation with the Parties, the time periods specified in paragraph 1 in order to take account of the requirements of a particular case. Article 10 Minutes 1. Draft minutes of each meeting shall be drawn up jointly by the two Secretaries. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda: (a) the documentation submitted to the Association Council; (b) statements which a member of the Association Council has asked to be entered; and (c) issues agreed to by the Parties, such as decisions adopted, the statements agreed upon and any conclusions, among others. 3. The draft minutes shall be submitted to the Association Council for approval. They shall be approved within 45 calendar days after each Association Council meeting. Once approved, the minutes shall be signed by the Chair and the two Secretaries. A certified true copy shall be forwarded to each of the addressees referred to in Article 7. Article 11 Decisions and recommendations 1. The Association Council shall take decisions and make recommendations by mutual agreement between the Parties, which shall be signed by the Republics of the CA Party and the EU Party. 2. The Association Council may also take decisions or make recommendations by written procedure if the Parties so agree. For this purpose, the text of the proposal shall be circulated in writing by the Chair of the Association Council to its members pursuant to Article 7, with a time limit of no less than 21 calendar days within which members must make known any reservations or amendments they wish to make. Once the text is agreed to, the decision or recommendation shall be signed independently and successively by the representatives of the EU Party and each of the Republics of the CA Party. 3. The acts of the Association Council shall be entitled Decision or Recommendation respectively within the meaning of Article 6 of the Agreement. The Secretariat of the Association Council shall give any decision or recommendation a serial number, the date of adoption and a description of their subject-matter. Each decision shall provide for the date of its entry into force and shall be signed by the Republics of the CA Party and the EU Party. 4. The decisions and recommendations of the Association Council shall be authenticated by the two Secretaries. 5. The decisions and recommendations shall be forwarded to each of the addressees referred to in Article 7 of these rules of Procedure. 6. Each Party may decide to order publication of the decisions and recommendations of the Association Council in its respective official publication. Article 12 Languages 1. The official languages of the Association Council shall be Spanish and another of the authentic languages of the Agreement agreed by the Parties. 2. Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in those languages. Article 13 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from Spanish and the other official language of the Association Council as referred to in Article 12(1) of these Rules of Procedure shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 14 Association Committee 1. In accordance with Article 7 of the Agreement, the Association Council shall be assisted in carrying out its duties by the Association Committee. The Committee shall be composed of representatives of the EU Party, on the one hand, and of representatives of the CA Party, on the other hand, at the level determined by the Agreement. 2. The Association Committee shall prepare the meetings and the deliberations of the Association Council (1), implement the decisions of the Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Agreement. It shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Agreement. It shall submit proposals or any draft decisions/recommendations to the Association Council for its approval. In accordance with Article 7(4) of the Agreement, the Association Council may empower the Association Committee to take decisions on its behalf. 3. In cases where the Agreement refers to an obligation to consult or a possibility of consultation or where the Parties decide by mutual agreement to consult each other, such consultation may take place within the Association Committee, except as otherwise specified in the Agreement. The consultation may continue in the Association Council if the two Parties so agree. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended in accordance with the provisions of Article 11. (1) Regarding Part IV of the Agreement, this function shall be complied by the Association Committee in close coordination with the Coordinators designated in accordance with Article 347 of the Agreement. ANNEX B Rules of Procedure of the Association Committee and Sub-Committees Article 1 General provisions 1. The Association Committee that is established in accordance with Article 7 of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, (the Agreement) shall perform its duties as provided for in the Agreement and take responsibility for the general implementation of the Agreement. 2. As provided for in Articles 7(1) and 346 of the Agreement, the Association Committee shall be composed of representatives of the EU Party and representatives of each of the Republics of the CA Party, at senior official level, which have competence over the specific issues to be addressed at any given session. 3. Pursuant to Article 346 of the Agreement, when the Association Committee performs the tasks conferred upon it in Part IV of the Agreement, it shall be composed of senior officials of the European Commission and of each of the Republics of the CA Party having responsibility for trade-related matters. A representative of the Party chairing the Association Committee shall act as chairperson. 4. As provided for in Article 352(3) of the Agreement, the Republics of the CA Party shall act collectively in the decision making in the institutional framework of the Agreement; the adoption of decisions and recommendations shall require their consensus. 5. Reference to the Parties in these Rules of Procedure is in accordance with the definition provided for in Article 352 of the Agreement. Article 2 Chairmanship The EU Party and the CA Party shall hold the Chair of the Association Committee, alternately, for a period of 12 months. The Chair shall be a Member of the Association Committee. The first period shall begin on the date of the first Association Committee meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the Association Committee shall meet regularly, at least once a year. Special sessions of the Association Committee may be held if the Parties so agree, at the request of a Party. 2. Each meeting of the Association Committee shall be convened by the Chair at a date and place agreed by the Parties. The convening notice of the meeting shall be issued by the Secretariat of the Association Committee to the Members no later than 28 calendar days prior to the start of the session, unless the Parties agree otherwise. 3. Whenever it is possible, the regular meeting of the Association Committee shall be convened in due time in advance of the regular meeting of the Association Council. 4. By way of exception and if the Parties agree, the meetings of the Association Committee may be held by any agreed technological means. Article 4 Representation 1. Each Party shall notify to the other Parties the list of its representatives in the Association Committee (Members) for the different issues to be addressed. The list shall be administered by the Secretariat of the Association Committee. 2. A Member wishing to be represented by an alternate representative for a particular meeting shall notify in writing to the other Parties of the Association Committee of the name of his or her alternate representative before that meeting takes place. The alternate representative of a Member shall exercise all the rights of that Member. Article 5 Delegations The Members of the Association Committee may be accompanied by other officials. Before each meeting, the Parties shall be informed, through the Secretariat, of the intended composition of the delegations attending the meeting. Article 6 Secretariat An official of the EU Party and an official of a Republic of the CA Party, who shall rotate in accordance with guidelines established to that effect by the Republics of the CA Party, shall act jointly as Secretaries of the Association Committee. Article 7 Correspondence 1. Correspondence addressed to the Association Committee shall be directed to the Secretary of either the EU Party or of the Republic of the CA Party, which in turn will inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the Association Committee is forwarded to the Chair of the Committee and circulated, where appropriate, as documents referred to in Article 8 of these Rules of Procedure. 3. Correspondence from the Chair of the Association Committee shall be sent to the Parties by the Secretariat and circulated, where appropriate, as documents referred to in Article 8 of these Rules of Procedure. Article 8 Documents 1. Where the deliberations of the Association Committee are based on written supporting documents, such documents shall be numbered and circulated by the Secretariat to the Members. 2. Each Secretary shall be responsible for circulating the documents to the appropriate Members of his or her side in the Association Committee and systematically copying the other Secretary. Article 9 Confidentiality 1. Unless otherwise decided, the meetings of the Association Committee shall not be public. 2. When a Party submits to the Association Committee, Sub-Committees, Working Groups or any other bodies, information designated as confidential, the other Party shall treat that information in accordance with the procedure described in Article 336(2) of the Agreement. 3. Each Party may decide on the publication of the decisions and recommendations of the Association Committee in its respective official publication. Article 10 Agendas for the Meetings 1. A provisional agenda for each meeting shall be drawn up by the Secretariat of the Association Committee on the basis of proposals made by the Parties. It shall be forwarded, together with the relevant documents, to the Chair of the Association Committee and its Members no later than 15 calendar days before the beginning of the meeting as documents referred to in Article 8 of these Rules of Procedure. 2. The provisional agenda shall include items in respect of which the Secretariat of the Association Committee has received a request for inclusion in the agenda by a Party, together with the relevant documents, no later than 21 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Association Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chairperson of the session of the Association Committee may, upon agreement, invite observers on an ad-hoc basis to attend its meetings or experts in order to provide information on specific subjects. 5. The Chairperson of the session of the Association Committee may reduce, in consultation with the Parties, the time periods specified in paragraphs 1 and 2 in order to take account of the requirements of a particular case. Article 11 Minutes 1. Draft minutes of each meeting shall be drawn up jointly by the two Secretaries, normally within 21 calendar days from the end of the meeting. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda: (a) the documentation submitted to the Association Committee; (b) statements which a Member of the Association Committee has asked to be entered; and (c) issues agreed to by the Parties, such as decisions adopted, recommendations made, statements agreed upon and any conclusions on specific items, among others. 3. The minutes shall also include a list of Members or their alternate representatives who took part in the meeting, a list of the Members of the delegations accompanying them and a list of any observers or experts to the meeting. 4. The minutes shall be approved in writing by all Parties within 28 calendar days of the date of the meeting. Once approved, the minutes shall be signed by the Chair and the two Secretaries of the Association Committee. A certified true copy shall be forwarded to each of the Parties. 5. Unless otherwise agreed, the Association Committee shall adopt an action plan reflecting the actions agreed during the meeting and its implementation shall be reviewed in the following meeting. Article 12 Decisions and recommendations 1. In the specific cases where the Agreement confers the power to take decisions or where such power has been delegated to it by the Association Council, the Association Committee shall take decisions and make recommendations by mutual agreement between the Parties, which shall be signed by the Republics of the CA Party and the EU Party during its meetings. 2. The Association Committee may take decisions or make recommendations by written procedure if the Parties so agree. For this purpose, the text of the proposal shall be circulated in writing by the Chair of the Association Committee to its Members pursuant to Article 8, with a time limit of no less than 21 calendar days within which Members must make known any reservations or amendments they wish to make. Once the text is agreed to, the decision or recommendation shall be signed independently and successively by the representatives of the EU Party and each of the Republics of the CA Party. 3. The acts of the Association Committee shall be entitled Decision or Recommendation respectively. The Secretariat of the Association Committee shall give any decision or recommendation a serial number, the date of adoption and a description of their subject-matter. Each decision shall provide for the date of its entry into force and shall be signed by the Republics of the CA Party and the EU Party. Article 13 Reports The Association Committee shall report to the Association Council on its activities and those of its Sub Committees, Working Groups and other bodies at each regular meeting of the Association Council. Article 14 Languages 1. The official languages of the Association Committee shall be Spanish and another of the authentic languages of the Agreement agreed by the Parties. 2. Unless otherwise decided, the Association Committee shall base its deliberations on documentation prepared in those languages. Article 15 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Association Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from Spanish and the other official language of the Association Committee as referred to in Article 14(1) of these Rules of Procedure shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 16 Amendment of Rules of Procedure These Rules of Procedure may be amended in accordance with the provisions of Article 12. Article 17 Sub-Committees and specialised Working Groups 1. In accordance with Article 8(2) of the Agreement, the Association Committee may decide to create Sub-Committees or specialised Working Groups other than provided for in the Agreement to assist it in the performance of its duties. The Association Committee may decide to abolish any such Sub-Committee or Working Group, define or amend their terms of reference. Unless otherwise decided, these sub-committees shall work under the authority of the Association Committee, to which they shall report after each of their meetings. 2. Unless otherwise provided for by the Agreement or agreed in the Association Council, the present rules of procedures shall be applied mutatis mutandis to any Sub-Committee or specialized Working Group, with the following adaptations: (a) each Party shall notify in writing to the other Parties the list of its participants in these bodies and their respective functions. The Secretariat of the Association Committee shall administer these lists. (b) all relevant correspondences, documents and communications between the contact points shall also be forwarded to the Secretariat of the Association Committee simultaneously. (c) unless otherwise provided for in the Agreement or agreed by the Parties, the Sub-Committees or Working Groups shall only have the power to make recommendations. DRAFT DECISION No 2/2014 OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL of ¦ 2014 adopting the Rules of Procedure governing Dispute Settlement under Title X and the Code of Conduct for members of panels and mediators THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, (the Agreement) and in particular Articles 6(1), 319, 325, and 328, thereof, Whereas: (1) Pursuant to Article 6(1), the Association Council has the power to take decisions in the cases provided for in the Agreement. (2) Pursuant to Article 328(1), during its first meeting, the Association Council shall adopt rules of procedure as well as a code of conduct, governing dispute settlement under Title X of the Agreement, HAS ADOPTED THIS DECISION: Sole Article The Rules of Procedure governing the Dispute Settlement under Title X of the Agreement and the Code of Conduct Code for members of panels and mediators, as set out in Annexes A and B respectively, are hereby adopted. This decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council For the Republics of the CA Party For the EU Party ANNEX A Rules of Procedure governing the Dispute Settlement Procedures under Title X of the Agreement GENERAL PROVISIONS 1. Any reference made in these Rules to an Article or Title is a reference to either the appropriate Article in the Agreement, or the Title X on Dispute Settlement of the Agreement in its entirety. 2. For purposes of the Title and under these Rules, the following terms shall be understood as: (a) advisor: a person retained or appointed by a Party to advise or assist that Party in connection with the Panel proceeding; (b) Agreement: the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other; (c) assistant: a person who, under the terms of appointment of a panellist, or the Panel, conducts research or provides assistance to the panellist or the Panel; as required by the dispute; (d) complaining Party: a Party that requests the establishment of a Panel under Article 311, which could be composed by one or more Republics of the CA Party; (e) day: a calendar day; (f) disputing Parties: the complaining Party and the Party complained against; (g) disputing Party: the complaining Party or the Party complained against; (h) legal holiday: Saturdays and Sundays, as well as any other days officially established by a Party as a legal holiday (1); (i) Panel: a Panel established under Article 312; (j) panellist: a member of a Panel established under Article 312; (k) Party complained against: any Party that is alleged to be in violation of the provisions referred to in Article 309, which could be composed by one or more Republics of the CA Party; (l) representative of a Party: an employee or any person appointed by a government department or agency or any other public entity of a Party. 3. The Party complained against shall be in charge of the logistical administration of dispute settlement proceedings, in particular the organization of hearings, unless otherwise agreed. However, disputing Parties shall share the expenses derived from organizational matters, including the expenses of the panellists as well as related translation. SUBMISSION OF DOCUMENTS, NOTIFICATIONS AND OTHER COMMUNICATIONS 4. The disputing Parties and the Panel shall transmit any request, notice, written submission or other document by delivery against receipt, registered post, courier, facsimile transmission, telex, telegram, e-mail, web links or any other means of telecommunication that provides a record of the dispatch or receipt thereof. With regard to the Party submitting the document, the date of delivery shall be the date indicated in the record of dispatch. With regard to the Party receiving the document, the delivery date will be the date indicated in the record of receipt of the document. The time that elapses between the date of delivery of the document and the effective receipt thereof shall not be considered in the calculation of the procedural time periods (2). 5. A disputing Party shall simultaneously provide a copy of each of its written submissions to the other disputing Party at the office indicated in Rule 67 and to each of the panellists. A copy of the document shall also be provided in electronic format. Similarly, the disputing Parties and the Panel where indicated in the Title shall provide a copy of the submissions to the Association Committee. 6. All notifications made by the Panel shall be addressed to the relevant offices of the Parties to the procedure. 7. Minor errors of a clerical nature in any request, notice, written submission or other document related to the Panel proceeding may be corrected by delivery of a new document clearly indicating the changes. 8. If the last day for delivery of a document falls on a legal holiday of a Party to the procedure, or if the relevant office is closed on that day due to force majeure, the document may be delivered on the next business day for that Party. COMMENCING THE PANEL PROCEDURE 9. Once a member of the Panel is appointed in accordance with Article 312, the appointed panellist shall have 10 days to accept such appointment. The acceptance by the panellist must be accompanied by the Initial Declaration established in the Code of Conduct. 10. Unless the disputing Parties otherwise agree, individuals who have acted in the capacity of mediator or any other dispute resolution function may not serve as panellists in a subsequent dispute related to the same subject matter. 11. Unless the disputing Parties agree otherwise, they shall communicate with or meet the Panel within 7 days of its establishment according to Article 312 paragraph 6 in order to determine such matters that the disputing Parties or the Panel deem appropriate, including but not limited to the remuneration and expenses to be paid to the panellists and other individuals as established pursuant to Rules 63, 64 and 65. INITIAL SUBMISSIONS 12. The complaining Party shall deliver its initial written submission no later than 20 days after the date of establishment of the Panel. The Party complained against shall deliver its written counter-submission no later than 20 days after the date of delivery of the initial written submission. WORKING OF PANELS 13. The Panel shall establish its working schedule allowing the disputing Parties adequate time to comply with all steps of the proceedings. The working schedule shall establish precise dates and time periods for the submission of all relevant communications, submissions and other documents as well as for any Panel hearings. The Panel may modify, subject to Rule 19, the working schedule by its own initiative or after consultation with the Parties, and shall in any event promptly notify the disputing Parties of any modifications to the working schedule. 14. The chairperson of the Panel shall preside at all its meetings. A Panel may delegate to the chairperson authority to make administrative and procedural decisions. 15. The Panel may conduct its activities by any means, including telephone, facsimile transmissions, registered mail, courier, telex, telegram, e-mail, videoconference or web links, unless otherwise provided for in Part IV of the Agreement or elsewhere. When deciding which means to use, the Panel shall ensure that the means do not diminish a Party's right to fully and effectively participate in the proceedings. 16. Only panellists may take part in the deliberations of the Panel. However, the Panel may permit its assistants, interpreters or translators to be present at its deliberations. 17. The adoption of any procedural decision, including the Panel ruling on the subject matter, shall remain the exclusive responsibility of the Panel and must not be delegated. 18. Where a procedural question arises that is not covered by the provisions of the Title or in these Rules, a Panel may adopt for that particular dispute any appropriate procedure compatible with those provisions. 19. When the Panel considers that there is a need to modify any time period applicable in the proceedings or to make any other procedural or administrative adjustment, it shall inform the disputing Parties in writing of the reasons for the change or adjustment and of the period or adjustment needed. The time periods of Article 317 paragraph 3 shall not be modified, unless exceptional circumstances apply. REPLACEMENT 20. If a panellist is unable to participate in the proceeding, withdraws, or must be replaced, a replacement shall be selected in accordance with Article 312. 21. Where a disputing Party considers that a panellist is in violation of the Code of Conduct or does not fulfil the requirements set out in Article 325 and for this reason should be replaced, this Party may request the removal of the panellist by notifying the other disputing Party within 10 days from the time at which it came to know of the circumstances underlying the panellist's material violation of the Code of Conduct. 22. Where a disputing Party considers that a panellist other than the chairperson is in violation of the Code of Conduct, the disputing Parties shall, within 10 days, consult and, if they so agree, replace the panellist and select a replacement in accordance with Article 312. If the disputing Parties fail to agree on the need to replace a panellist, any disputing Party may request that such matter be referred to the chairperson of the Panel, whose decision shall be final. If the chairperson concludes that a panellist is in violation of the Code of Conduct, a replacement shall be selected. The selection of the replacement shall be carried out in accordance with the relevant paragraph of Article 312, based on which the panellist to be replaced was initially selected. Absent selection of a replacement in accordance with the relevant paragraph of Article 312 within 10 days from the chairperson's communication to the Parties regarding a panellist's violation of the Code of Conduct, the chairperson shall select the new panellist. This selection shall take place within 5 days and shall be promptly communicated to the disputing Parties. 23. Where a disputing Party considers that the chairperson of the Panel is in violation of the Code of Conduct, the Parties shall, within 10 days, consult and, if they so agree, replace the chairperson and select a replacement in accordance with Article 312. If the disputing Parties fail to agree on the need to replace the chairperson, any disputing Party may request that such matter be referred to one of the remaining individuals selected to act as chairpersons under Article 325 paragraph 1 of the Title. His or her name shall be drawn by lot, no later than 5 days from the date of the request, in the presence of the Parties if they so choose, by the chairperson of the Association Committee or the chairperson's delegate. The decision on the need to replace the chairperson shall be final. If this person concludes that the original chairperson is in violation of the Code of Conduct, he or she shall select a new chairperson by lot among the remaining pool of individuals referred to under Article 325 paragraph 1 of the Title. This selection shall be done in the presence of the disputing Parties if they so choose and shall take place within 5 days from the date of the lot referred to in the previous paragraph. 24. Any panellist believed to be in violation of the Code of Conduct may also resign, without this resignation implying an acceptance of the validity of the grounds that formed the basis of the replacement request. 25. On appointing the replacement, the Panel shall decide at its entire discretion, if all or part of the hearings shall be repeated. 26. The Panel proceedings shall be suspended for the period taken to carry out the procedures provided for in Rules 20, 21, 22, 23 and 24. HEARINGS 27. The chairperson shall fix the date, venue and time of the hearing in consultation (3) with the disputing Parties and the other members of the Panel, and shall notify this in writing to the disputing Parties. This information shall also be made publicly available by the disputing Party in charge of the logistical administration of the proceedings unless the hearing is closed to the public. Unless the disputing Parties disagree, the Panel may decide not to convene a hearing. 28. Unless the disputing Parties agree otherwise, the hearing shall be held in Brussels if the Party complained against is the European Union or in the relevant Central American capital if the Party complained against is a Republic of the CA Party. 29. The Panel may convene additional hearings if the disputing Parties so agree. 30. All panellists shall be present during the entirety of any hearing so as to ensure the effective resolution of the dispute and the validity of the Panel's actions, decisions and rulings. 31. The following persons may attend the hearing, irrespective of whether the hearing is closed to the public or not: (a) representatives of the disputing Parties; (b) advisers to the disputing Parties; (c) administrative staff, interpreters, translators and court reporters; and (d) panellists' assistants. Only the representatives and advisers of the disputing Parties may address the Panel. 32. No later than 5 days before the date of a hearing, each disputing Party shall deliver to the Panel a list of the names of persons who will make oral arguments or presentations at the hearing on behalf of that Party and of other representatives or advisers who will be attending the hearing. The disputing Parties shall not include in their delegations, persons that directly or indirectly possess a financial or personal interest in the matter. The disputing Parties may object the presence of any of the aforementioned persons, stating the reasons for said objection. The objection shall be decided by the Panel at the beginning of the hearing. 33. The hearings of the panels shall be open to the public, unless the disputing Parties decide that the hearings shall be partially or completely closed to the public. However, the Panel shall meet in closed session when the submission and arguments of a disputing Party contains confidential information, including but not limited to commercial information. 34. The Panel shall conduct the hearing in the following manner, ensuring that the complaining Party and the Party complained against are afforded equal time: Argument (a) argument of the complaining Party (b) argument of the Party complained against Rebuttal Argument (a) rebuttal (b) surrebuttal 35. The Panel may direct questions to either disputing Party at any time during the hearing. 36. The Panel shall arrange for a transcript of each hearing to be promptly prepared and communicated to the disputing Parties. 37. Each disputing Party may deliver a supplementary written submission concerning any matter that arose during the hearing within 10 days of the final date of the hearing. QUESTIONS IN WRITING 38. The Panel may at any time during the proceedings address questions in writing to one or both Parties. Each of the disputing Parties shall receive a copy of any questions from the Panel. 39. A disputing Party shall simultaneously provide a copy of its written response to the Panel's questions to the other disputing Party. Each disputing Party shall be given the opportunity to provide written comments on the other disputing Party's reply within 5 days of the date of delivery. EVIDENCE 40. The disputing Parties shall, to the furthest possible extent, present evidence with the initial written submission and the written counter submission in support of the arguments made therein. The disputing Parties may also submit additional evidence in support of the arguments made in their rebuttal and surrebuttal submissions. Exceptionally, the disputing Parties may submit additional evidence where such evidence has only become available or come to the attention of a disputing Party after the exchange of written submissions or where the Panel considers such evidence pertinent and provides the other disputing Party an opportunity to comment on it. CONFIDENTIALITY 41. The disputing Parties and their advisers shall maintain the confidentiality of the Panel hearings where the hearings are held in a fully or partially closed session, in accordance with Rule 33. Each disputing Party and its advisers shall treat as confidential any information submitted by the other disputing Party to the Panel which that disputing Party has designated as confidential. Where a disputing Party submits a confidential version of its written submissions to the Panel, it shall also, upon request of the other disputing Party, provide a non-confidential summary of the information contained in its submissions that could be disclosed to the public no later than 15 days after the date of either the request or the submission, whichever is later. Nothing in these Rules shall preclude a Party from disclosing statements of its own positions to the public to the extent that they do not contain confidential commercial information. EX PARTE CONTACTS 42. The Panel shall not meet or contact a disputing Party in the absence of the other Party. 43. No member of the Panel may discuss any aspect of the subject matter of the proceedings with one disputing Party or both Parties in the absence of the other panellists. INFORMATION AND TECHNICAL ADVICE 44. When requesting information and technical advice pursuant to Article 320 paragraph 2, the Panel shall request such information and technical advice at the earliest possible point in time and in any event not later than 15 days from the date of the final hearing, unless the Panel demonstrates that exceptional circumstances apply. 45. Prior to requesting information or technical advice, the Panel shall establish and notify to the disputing Parties the procedures it will follow in order to obtain the information. Such procedures shall include: (a) an opportunity for the disputing Parties to submit to the Panel written observations regarding the factual issues that the experts, bodies or other sources are requested to address; (b) the identification and appointment of the expert or advisor by the Panel and the establishment of the period of time in which the information or technical advice shall be provided; and (c) an adequate period of time for the disputing Parties to provide comments on the information or technical advice provided by the expert, body or other source. 46. The Panel may not select as technical advisor, an individual with a financial or personal interest in the matter of the proceeding, or whose employer, partner, associate or relative has a similar interest. In any case, the requirements established in Article 325 paragraph 2 shall apply to the selection of experts, bodies or other sources. 47. When a request is made for information and technical advice pursuant to Article 320 paragraph 2, the Panel shall consider whether to suspend time periods pending receipt of said information. AMICUS CURIAE BRIEFS 48. Unless the disputing Parties agree otherwise, the Panel may receive Amicus Curiae briefs from interested natural or legal persons, established in the territory of the disputing Parties, as long as they are presented within 10 days from the date of establishment of the Panel. 49. The briefs must: (a) be dated and signed by the interested person or its representative; (b) be written in the language or languages chosen by the disputing Parties in accordance with Rule 55; (c) be concise and in no case exceed 15 typed pages, including any annexes; and (d) be directly relevant to the matters of fact and law submitted for the Panel's consideration. 50. The briefs shall be accompanied by a written declaration clearly indicating: (a) a description of the interested persons who present them, including their place of incorporation and location, the nature of their activities, their sources of financing and, where relevant, documentation corroborating said information; (b) whether the interested persons have any direct or indirect relation with any of the disputing Parties, as well as if they have received or expect to receive any financial or other type of aid from any of the disputing Parties, another government, person or organization, generally or in the preparation of the briefs; and (c) a brief summary of how the interested persons' briefs would contribute to resolve the dispute. 51. The briefs shall be addressed to the chairperson of the Panel in the languages established in Rule 49. 52. The Panel shall not consider Amicus Curiae briefs which do not conform to the above rules. 53. The Panel shall list in the ruling on the subject matter all Amicus Curiae briefs that it has received and which conform to the above rules. The Panel shall not be obliged to address in its ruling on the subject matter, the factual or legal arguments made in such submissions. Any submission received by the Panel under these Rules shall be communicated to the disputing Parties for their possible comments. URGENT CASES 54. In cases of urgency referred to in Article 313 paragraph 3, the Panel shall adjust the time periods referred to in these Rules as appropriate. LANGUAGE OF PROCEEDINGS, TRANSLATION AND INTERPRETATION 55. During the consultations referred to in Article 310 and no later than the meeting referred to in Rule 11, the disputing Parties shall endeavour to agree on a working language or languages for the proceedings before the Panel, being English, Spanish or both. 56. Panel rulings, including the Panel ruling on the subject matter, shall be drafted and notified in the language or languages chosen by the disputing Parties. The costs incurred for translation of such Panel rulings shall be borne equally by the disputing Parties. 57. Each disputing Party shall bear the cost of any further translation it deems necessary. CALCULATION OF PROCEDURAL TIME PERIODS 58. When, in accordance with the Title, these Rules, or by decision of the Panel, any action, procedural step or hearing has to take place, before, on or after a specified date or event, the specified date or the date of the event shall not be included in calculating the time periods stipulated in the Title, these Rules or established by the Panel. 59. All time periods established in the Title and in these Rules, shall be calculated from the day after the request, notice, written submission or other document has been communicated to the Party receiving the document. 60. The time that elapses between the date of delivery of the document and the effective receipt thereof, shall not be considered in the calculation of the procedural time periods, pursuant to Rule 4. 61. Where a Party receives a document on a date other than the date on which this document is received by the other Party, any time period calculated on the basis of the date of receipt of that document shall be calculated from the last date of receipt of that document. 62. Where a time period ends on a legal holiday of any or both of the disputing Parties, such time period shall be extended until the following working day. COSTS 63. Unless determined by the Panel that exceptional circumstances apply, (4) the payment of panellists, of the assistants, the experts, bodies or other sources designated in accordance with Article 320, their transportation, accommodation and other eligible expenses, as well as general administrative costs of the Panel proceedings, shall be borne by equal shares among the disputing Parties, according to the expense claim presented by the Panel. 64. The panellists shall maintain a complete and detailed record of relevant expenses incurred and present an expense claim to the office designated by the Parties pursuant to Rule 67, along with the supporting documents, for purposes of remuneration and payment of expenses. The same shall apply to assistants and individuals designated in accordance with Article 320 as it relates to their specific role of assistant to a panellist or the Panel or from experts, bodies or other sources providing information and technical advice. 65. The Association Council shall establish all eligible costs for the abovementioned individuals, as well as the remuneration and allowances to be paid, which will be in accordance with WTO standards. 66. The preceding rules apply equally to any mediator under the Mediation Mechanism. DESIGNATED OFFICE IN RELATION TO DISPUTE SETTLEMENT PROCEDURES AND THE MEDIATION MECHANISM 67. Each Party shall: (a) designate an office to perform the functions specified in relevant parts of these Rules; and (b) notify the Association Committee of the location of its designated office. 68. All notifications and delivery of documents referred to in the Title on Dispute Settlement, the Rules of Procedure and in the Title on the Mediation Mechanism shall be made through this office. OTHER PROCEDURES 69. These Rules of Procedure are also applicable to procedures established under Article 315 paragraph 3, Article 316 paragraph 2, Article 317 paragraph 3 and Article 318 paragraph 2. However, the time periods laid down in these Rules of Procedure shall be adjusted in line with the special time periods provided for the adoption of a ruling by the Panel in those other procedures. COMPLIANCE WITH THE TITLE AND THE RULES 70. The Parties and the Panel shall ensure that their representatives, advisors, assistants and other individuals who participate in any part of a proceeding under the Title and these Rules, comply with the relevant provisions as well as any supplementary rules agreed by the Parties or adopted by the Panel. (1) This includes permanent holidays, including but not limited to religious or historical holidays, as well as any other holidays established on a non permanent basis. (2) Negotiators Note: CA will reflect further on whether a fall back rule, for situations when no records for either dispatch or receipt exist may be needed. (3) The result of the consultations referred to in this rule, shall not be binding for the Panel. (4) Negotiators Note: The negotiators agree that all costs associated with the Panel and the work of the Panel should be covered equally by the disputing Parties. the disputing Parties further agree that where one Party has deliberately sought to obstruct or otherwise abuse the dispute settlement proceedings, the Panel may decide that this Party should cover a greater share. ANNEX B Code of Conduct for Members of Panels and Mediators DEFINITIONS 1. For purposes of this Code of Conduct, the following terms shall be understood as: (a) the Agreement: the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other; (b) the Title: Title X on Dispute Settlement of the Agreement; (c) Article: reference to the appropriate Article of the Agreement in its entirety; (d) assistant: a person who, under the terms of appointment of a panellist or the panel, conducts research or provides assistance to the panellist or the panel, for purposes of the dispute; (e) candidate: an individual who is under consideration for selection as a member of a panel under Article 310; (f) mediator: a person who conducts a mediation procedure in accordance with Title XI on Mediation Mechanism for non-tariff measures of the Agreement; (g) member or panellist: a member of a panel established under Article 312; (h) proceeding, unless otherwise specified, means a panel proceeding under the Title; and (i) staff, in respect to a member, persons under the direction and control of a member, other than assistants; RESPONSIBILITIES TO THE PROCESS 2. Every candidate and member shall avoid impropriety and the appearance of impropriety, shall be independent and impartial, shall avoid direct and indirect conflicts of interests, and shall observe the highest standards of conduct so that the integrity and impartiality of the dispute settlement proceeding and the dispute settlement mechanism is preserved. Former members must comply with the obligations established in sections on Obligations of Former Members and Confidentiality of this Code of Conduct. DISCLOSURE OBLIGATIONS 3. Prior to notifying the acceptance of his or her selection as a panellist, a candidate shall consider and if necessary disclose the existence of any interest, relationship or other circumstances likely to affect his or her independence or impartiality or that might reasonably create an appearance of impropriety or bias in the proceeding. To this end, a candidate shall make all reasonable efforts to become aware of any such interests, relationships and matters. 4. Without limiting the generality of the foregoing, candidates shall disclose in good faith: (a) any financial or personal interest: (i) in the proceeding or its outcome; and (ii) in a judicial, administrative or arbitral proceeding that involves issues that may be directly or indirectly affected by the proceeding for which the candidate is under consideration. (b) any financial interest of the candidate's employer, partner, associate or member of his or her family: (i) in the proceeding or its outcome; and (ii) in a judicial, administrative or arbitral proceeding that involves issues that may be directly or indirectly affected by the proceeding for which the candidate is under consideration. (c) any existing or past financial, commercial, professional, family, social or working relationship with any of the Parties or with their representatives or advisors, or any such relationship involving the candidate's employer, partner, associate or member of his or her family; and (d) any other circumstances which may result in bias or partiality, or an appearance of bias or partiality. 5. For the purpose of complying with paragraphs 3 and 4, all candidates who have been selected as panellists and have accepted their appointment, must complete an Initial Declaration regarding disclosure. The declaration must be transmitted to the Parties along with the acceptance of their appointment for their consideration. 6. Once appointed, a member shall continue to make all reasonable efforts to become aware of any interests, relationships or matters referred to in paragraphs 3 and 4 of this Code of Conduct and shall disclose them. The disclosure obligation is a continuing duty which requires a member to disclose any such interests, relationships or matters that may arise during any stage of the proceeding. The member shall disclose such interests, relationships or other circumstances by informing the Parties in writing and for their consideration, with copy to the Association Committee. 7. A member shall only communicate matters concerning actual or potential violations of this Code of Conduct to the Association Committee for consideration by the Parties. DUTIES OF MEMBERS 8. Upon acceptance of his or her appointment a member shall perform his or her duties thoroughly and expeditiously throughout the course of the proceeding, and with fairness and diligence. 9. A member shall only consider and decide upon those issues raised during the proceeding and necessary for a ruling and shall not delegate this duty to any other person. 10. A member shall take all appropriate steps to ensure that his or her assistant and staff are aware of, and comply with, the sections on Responsibilities to the Process, Disclosure Obligations, Independence, Impartiality and Rights of Members, Obligations of Former Members and Confidentiality of this Code of Conduct. 11. A member shall not engage in ex parte contacts concerning the proceeding. INDEPENDENCE, IMPARTIALITY AND RIGHTS OF MEMBERS 12. A member must be independent and impartial and avoid creating an appearance of impropriety, partiality or bias and shall not be influenced by self-interest or that of others, outside pressure, political considerations, public clamour, and loyalty to a Party or fear of criticism. 13. A member shall not, directly or indirectly, incur any obligation or accept any benefit that would in any way interfere, or appear to interfere, with the proper performance of the member's duties. 14. A member may not use his or her position on the panel to advance any personal or private interests and shall avoid actions that may create the impression that others are in a special position to influence the member. 15. A member may not allow financial, business, professional, family or social relationships or responsibilities to influence the member's conduct or judgement. 16. A member must avoid entering into any relationship or acquiring any financial or other personal interest likely to affect the member's impartiality or that might reasonably create an appearance of impropriety, partiality or bias. 17. No member shall limit or deprive other members from their right and obligation to fully participate in all relevant aspects of the proceeding. OBLIGATIONS OF FORMER MEMBERS 18. All former members must avoid actions that may create the appearance that they were biased in carrying out their duties or derived advantage from the decision or ruling of the panel. CONFIDENTIALITY 19. No member or former member shall at any time disclose or use any non-public information concerning a proceeding or acquired during a proceeding except for the purposes of that proceeding and shall not, in any case, disclose or use any such information to gain personal advantage or advantage for others or to adversely affect the interest of others. 20. A member shall not disclose a panel ruling on the subject matter or parts thereof prior to its publication in accordance with the Title. 21. A member or former member shall not at any time disclose the deliberations of a panel, any member's view, or any other non-public aspect relating to the proceeding. MEDIATORS 22. The disciplines described in this Code of Conduct as applying to members or former members shall apply, mutatis mutandis, to mediators. DRAFT DECISION No 3/2014 OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL of ¦ 2014 adopting the List of Panellists THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, (the Agreement) and in particular Article 6 and Article 325 thereof, Whereas: (1) Pursuant to Article 6(1), the Association Council has the power to take decisions in the cases provided for in the Agreement. (2) Pursuant to Article 325(1), the Association Council shall establish a list of thirty six individuals who are willing and able to serve as panellists in the meaning of Title X of the Agreement on dispute settlement, HAS ADOPTED THIS DECISION: Sole Article The List of the Panellists, as set out in Annex, is hereby adopted. This decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council, For the Republics of the CA Party For the EU Party ANNEX List of panellists Panellists proposed by Costa Rica 1. Ernesto FernÃ ¡ndez Monge 2. Federico Valerio de Ford Panellists proposed by El Salvador 1. Cesar Ernesto Salazar Grande 2. Harold C. Lantan Panellists proposed by Guatemala 1. Ada Lissette Redondo Aguilera 2. Julio Roberto Bermejo QuiÃ ±ones Panellists proposed by Honduras 1. Ulises MejÃ ­a LeÃ ³n-GÃ ³mez 2. Roberto Herrera CÃ ¡ceres Panellists proposed by Nicaragua 1. Mauricio Herdocia 2. JosÃ © RenÃ © OrÃ ºe Panellists proposed by PanamÃ ¡ 1. Yavel Francis Lanuza 2. Carlos Ernesto GonzÃ ¡lez Ramirez Panellists proposed by the EU 1. Giorgio Sacerdoti (Italy) 2. Ramon Torrent (Spain) 3. Jacques Bourgeois (Belgium) 4. Pieter Jan Kuijper (the Netherlands) 5. Claus-Dieter Ehlermann (Germany) 6. Jan Wouters (Belgium) 7. Laurence Boisson de Chazournes (France) 8. HÃ ©lÃ ¨ne Ruiz Fabri (France) 9. Meinhard Hild (Germany) 10. Claudio Dordi (Italy) 11. Kim Van der Borght (Belgium) 12. Markus Krajewski (Germany) Chairpersons 1. Craig Van Graastek (US) 2. Miriam Mercedes Maroun Marun (Venezuela) 3. Hugo Perezcano DÃ ­az (MÃ ©xico) 4. Ignacio SuÃ ¡rez Anzorena (Argentina) 5. Carlos Vejar (MÃ ©xico) 6. Didier Chambovey (Switzerland) 7. Shotaro Oshima (Japan) 8. Jenniffer Hilman (US) 9. Luiz Olavo Baptista (Brazil) 10. Kirsten Hilman (Canada) 11. Juan Antonio Buencamino (Philipines) 12. David Unterhalter (South Africa) DRAFT DECISION No 4/2014 OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL of ¦ 2014 adopting the List of Trade and Sustainable Development Experts THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, (the Agreement) and in particular Article 6 and Article 297 thereof, Whereas: (1) Pursuant to Article 6(1), the Association Council has the power to take decisions in the cases provided for in the Agreement. (2) Pursuant to Article 297(2), the Association Council shall endorse a list of a list of seventeen experts with expertise in environmental law, international trade or the resolution of disputes arising under international agreements and a list of seventeen experts with expertise in labour law, international trade or the resolution of disputes arising under international agreements, HAS ADOPTED THIS DECISION: Sole Article The List of Trade and Sustainable Development Experts, as set out in Annex, is hereby endorsed. This decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council For the Republics of the CA Party For the EU Party ANNEX List of Trade and Sustainable Development Experts Experts in environmental law, international trade or the resolution of disputes arising under international agreements List of national experts 1. Marieta Lizano MartÃ ­nez 2. Alma Carolina SÃ ¡nchez Fuentes 3. Francisco Khalil de LeÃ ³n Barrios 4. Mario Noel Vallejo Larios 5. Javier Guillermo HernÃ ¡ndez MunguÃ ­a 6. Alexis Xavier RodrÃ ­guez Almanza 7. Joost Pauwelyn 8. Jorge Cardona 9. Karin Lukas 10. HÃ ©lÃ ¨ne Ruiz Fabri 11. Laurence Boisson de Chazournes 12. Geert Van Calster Chairpersons (non-nationals of the Parties) 1. Claudia de Windt 2. Juan Carlos Urquidi Fell 3. Elizabeth Jaramillo Escobar 4. Janice Bellace 5. Arthur Appleton Experts in labour law, international trade or the resolution of disputes arising under international agreements List of national experts 1. Manuel Francisco UmaÃ ±a Soto 2. Carolina MorÃ ¡n 3. Mario Fuentes Destarac 4. Arnando Urtecho LÃ ³pez 5. AdriÃ ¡n Meza 6. Rolando Murgas Torraza 7. Eddy Laurijssen 8. Jorge Cardona 9. Karin Lukas 10. HÃ ©lÃ ¨ne Ruiz Fabri 11. Laurence Boisson de Chazournes 12. Geert Van Calster Chairpersons (non-nationals of the Parties) 1. Emilio Morgado Velenzuela 2. Juan Mailhos GutiÃ ©rrez 3. Jill Murray 4. Ross Wilson 5. Janice Bellace